NO. 07-04-0460-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                    AUGUST 8, 2005

                          ______________________________

                      BRIAN ELEZAR ZAMBRANO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                NO. 44,069-C; HONORABLE PATRICK PIRTLE, JUDGE
                        _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Brian Eleazar Zambrano appeals his conviction for the felony offense of

aggravated assault. We will affirm the trial court’s judgment.


       Appellant was charged by an indictment alleging he shot Jason Rubino. The

complaint reveals that appellant was the driver of a vehicle from which a passenger shot

Rubino. He pled guilty on June 11, 2002 pursuant to a plea agreement providing for

deferral of the adjudication of guilt for three years, conditioned on appellant’s compliance
with specified terms and conditions. The trial court rendered an order deferring adjudi-

cation in conformity with the agreement.


       The State moved to proceed with adjudication in June 2003 alleging appellant

violated two conditions of the court’s prior order. Appellant plead true to the violations

alleged and, on the recommendation of the supervising probation officer, the court

continued deferral of adjudication, adding 60 days confinement, completion of a “Batterer’s

Intervention Prevention Program,” and limitation on visitation with his children until

completion of that program.


       The State filed a second motion to proceed with adjudication in July 2004. It alleged

four violations, including assaulting a family member, failing to report as required, failing

to report an arrest, and failing to make payments for court costs and his fine. On

September 2, 2004, appellant again plead true to the violations alleged. The trial court

granted the State’s motion to adjudicate appellant’s guilt and imposed sentence of four

years confinement and a $2,000.00 fine. Appellant has perfected appeal from that order

and counsel was appointed to represent him on appeal.


       Appellant's counsel has filed a brief stating he has carefully reviewed the record in

this case and concludes there is no reversible error and that the appeal is frivolous. See

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The

brief discusses the factual and procedural history of the case. In conformity with counsel's

obligation to support the appeal to the best of his ability, Johnson v. State, 885 S.W.2d 641,

645 (Tex.App.–Waco 1994, pet. ref'd), the brief discusses three potential complaints on


                                              2
appeal and explains why they do not show reversible error. Appellant’s counsel has

advised the court appellant has been provided access to the appellate record. Counsel

also has filed a motion to withdraw and by letter informed appellant of his right to file a pro

se response. Id. at 646. By letter dated March 25, 2005, this Court also notified appellant

of his opportunity to submit a response to the Anders brief and motion to withdraw filed by

his counsel, granting him until April, 25, 2005, to do so. Appellant has not filed a response.

The State has not filed a brief in this appeal.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


       The first two potential issues raised by counsel concern the effect of a failure of the

trial court to advise appellant of the applicable range of punishment during the hearing

adjudicating his guilt. The first issue discusses whether such failure shows appellant’s plea

was not knowing and voluntary. The second examines the same default as a violation of

article 26.13(a) of the Code of Criminal Procedure. See Tex.Code.Crim. Proc. Ann. art.

26.13 (Vernon 1989 & Supp. 2004).


       Article 26.13(d) expressly authorizes the admonitions required by that statute to be

given orally or in writing. The written plea admonishments signed by appellant on June 11,

2002 properly set out the range of punishment applicable to the offense charged. Appellant


                                              3
was sentenced within that range. Article 26.13(a)(1) requires only that a court advise a

defendant of the applicable punishment range before accepting a plea of guilty. It does not

require the admonition be repeated prior to adjudicating guilt when adjudication has been

deferred.


      The third potential issue raised by counsel discusses the standards for determining

whether a defendant has been denied reasonably effective assistance of counsel. That

discussion does not make reference to the record indicating appellant’s trial counsel’s

performance was deficient, or that any deficiencies in his performance prejudiced the

defense. See Strickland v. Washington, 466 U.S. 668, 104, S.Ct. 2052, 80 L. Ed. 2d 674

(1984).


       Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Stafford,
813 S.W.2d at 511. We agree it presents no meritorious grounds for review. We grant

counsel's motion to withdraw and affirm the judgment of the trial court.




                                          James T. Campbell
                                              Justice

Do not publish.




                                            4